DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




For instance, claim 1 reciting, “in particular frequency pictures and/or frequency profiles and/or decay behavior or other acoustic characteristics are measured”, “in particular frequency pictures and/or frequency profiles and/or the decay behavior”.

For instance, claim 2 reciting “in which the same excitation in particular mechanical excitation on the same component after use, are performed, and the acoustic parameters, in particular the frequency pictures and/or the frequency profiles and/or the decay behavior are also recordable”, “in particular the frequency pictures and/or the frequency profiles of the new component”.

Both claims are not clearly pointed out what “particular” is, or “same” is.

Claims 3-4 are dependent upon rejected claim 1. 

Regarding claims 1 and 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 reciting, “in which methods of artificial intelligence are applied to perform the pattern recognition”, it is not clearly pointed out what methods of artificial intelligence are.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

For instance, claim 2 reciting “A device for performing the method as claimed in claim 1, which comprises means for recording acoustic parameters such as the frequency pictures and/or the frequency profiles and/or the decay behavior”. The “means for recording” fails to recite sufficiently definite structure and the Specification fails to disclose or provide any indication of a structure for performing “recording”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zorner (U.S. Patent No. 5,445,027).
Referring to claim 1, Zorner discloses a method for the automated performance of a resonance test (Abstract), in which beforehand, by a direct mechanical excitation (e.g., acoustic spectrum - Abstract) of a new multicomponent component, in particular a blade row (e.g., runner blades – Abstract; page 4, lines 29-31; Figures 1-2),
relevant acoustic parameters (e.g., acoustic emission - col. 4, lines 4-28), in particular frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or frequency profiles (col. 1, lines 40-57; col. 5, lines 41-64; col. 4, lines 29-58; col. 5, lines 41-64; Figures 1 & 4-5) and/or decay behavior or other acoustic characteristics are measured (col. 5, lines 41-64; Figures 1 & 4-5),
or the relevant acoustic parameters such as the frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1), frequency the profiles (col. 1, lines 40-57; col. 5, lines 41-64; col. 4, lines 29-58; col. 5, lines 41-64; Figures 1 & 4-5), and/or acoustic behaviors are numerically computed (col. 5, lines 20-64),
wherein these have been deposited in a database (col. 5, lines 20-64) and
performing the direct mechanical excitation of a used component (col. 5, lines 9-64),
acquiring the relevant acoustic parameters, in particular the frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or the frequency profiles (col. 5, lines 20-64) and/or the decay behavior,
wherein this is compared to the frequency picture (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or the frequency profiles (col. 5, lines 20-64) and/or the decay behavior of the new component,
which is stored in the database (col. 5, lines 20-64), and
deviations are detected and evaluated (col. 2, lines 23-44; col. 4, lines 16-58). 
As to claim 2, Zorner discloses a device for performing the method as claimed in claim 1 (Figure 1), which comprises means for recording acoustic parameters such as the frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or the frequency profiles (col. 5, lines 20-64) and/or the decay behavior,
which are assigned to a component (e.g., components of the turbine – Abstract; col. 4, lines 4-28; Figure 1), or
the relevant acoustic parameters such as the frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1), the frequency profiles (col. 5, lines 20-64), and/or the acoustic behavior are numerically computed (col. 5, lines 20-64),
the database, in which these data are stored (col. 5, lines 20-64),
and in which the same excitation in particular mechanical excitation on the same component after use (e.g., resonance test), are performed, (col. 5, lines 9-64) and the acoustic col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or the frequency profiles (col. 5, lines 20-64) and/or the decay behavior are also recordable,
wherein these are also stored (col. 5, lines 20-64) and
can be compared to the existing acoustic parameters, in particular the frequency pictures (col. 2, line 62 to col. 3, line 4; col. 5, lines 41-64; Figure 1) and/or the frequency profiles of the new component. 
Referring to claim 3, Zorner discloses a method for the automated performance of a resonance test (Abstract), in which the deviations are classified between acceptable and to be replaced (col. 2, lines 23-44; col. 4, lines 16-58). 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zoener as applied to claim 1 above, and further in view of “Gas Turbine Fault Diagnosis Based on ART2 Neural Network”, Qingyang et al. (referred hereafter Qingyang et al.).
Regarding claim 4, Zorner does not expressively disclose in which methods of artificial intelligence are applied to perform a pattern recognition. 
Abstract; page 5244-5245, A. ART2 Neural Network Structure section; Figure 1). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Qingyang et al. reference to Zorner reference for resonance testing of defective blades to improve diagnosis accurately and learning speed of the conventional approaches.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qingyang et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zorner and Qingyang et al. to obtain the invention as specified in claim 4. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864